Citation Nr: 0117523	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-03 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from July 1968 to February 1970.  He 
served in Vietnam from January 1969 to February 1970.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.


FINDING OF FACT

The veteran has a diagnosis of PTSD, medically linked to 
events in service; the occurrence of at least one alleged 
stressor is supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in service.  38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of this 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded VA examinations 
and the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The veteran was also given the opportunity to appear 
and testify at an RO hearing to advance any and all arguments 
in favor of his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  It is noted 
that revisions were made to 38 C.F.R. § 3.304(f) in 1999, 
during the pendency of this appeal.  These revisions still 
require the three essential elements set forth above, but 
with less formal evidentiary requirements.  Thus, the Board 
may continue with consideration in this case without 
prejudice to the veteran.

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000).

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "a clear (that is, unequivocal) PTSD diagnosis 
by a mental-health professional must be presumed to have been 
made in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2000); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establish that the veteran engaged 
in combat with the enemy.  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

In this case, the Board notes that the service records reveal 
that the veteran served in the Republic of Vietnam from 
January 1969 to February 1970, as a cannoneer.  Awards and 
decorations received include the National Defense Service 
Medal, Army Commendation Medal, Good Conduct Medal, Vietnam 
Service Medal with 4 Bronze Service Stars, and Vietnam 
Campaign Medal with 60 device, Meritorious Unit Citation, 
Republic of Vietnam Cross of Gallantry with Palm Unit 
Citation, and a sharpshooter Badge With Rifle Bar. None of 
these awards supports that he engaged in combat with the 
enemy.

While combat service has not been verified, the U.S. Armed 
Services Center for Research of Unit Records reported that 
the veteran's unit provided combat artillery support for the 
1st Air Cavalry; 101st Airborne division; marine; infantry, 
and South Vietnamese regiments, and participated in several 
campaigns during the veteran's period of service.  
Furthermore, a copy of the operational report of the 6th BN., 
33rd Arty for the period ending 31 July 1969 was received 
from the National Technical Information Service (NTIS).  This 
document verified that on May 12, 1969, B Btry had a powder 
canister detonate with the breech of the artillery piece 
open, and that as a consequence, four people were wounded and 
evacuated.

While it is impossible to verify from the record if the 
veteran was present for that incident, his military personnel 
records do confirm he was assigned to B Btry at the time of 
the incident.

He maintains that he developed PTSD as a result of this as 
well as other incidents  in which members of his unit were 
killed or wounded. In addition, he noted several times when 
he was under attack, as well as another incident in which two 
South Vietnamese soldiers were blown up.  

The service medical records and separation examination are 
silent as to any treatment or complaints of PTSD.

The veteran underwent a VA PTSD examination by a board of two 
VA psychiatrists in May 1991.  The examiners noted that the 
veteran was adequately dressed and well groomed; however, he 
was noticeably very anxious, tense, and apprehensive.  
Symptoms increased to a very high point whenever he was asked 
to respond to questions related to specific experiences he 
had while serving in Vietnam, and which apparently have 
affected his behavior since.  It came to the point where the 
veteran asked not to be pushed any further.  He was already 
crying at this point.  The closest thing he mentioned was a 
persistent nightmare.  The only details he could give was 
that he was involved in it and there were deaths of enemies.  
At this point he began to cry profusely.  He was in a very 
severe state of tension and anxiety and the examiners could 
go no further to explore details of the specific events.  The 
veteran was relevant and coherent in his responses.  At no 
time did the examiners observe any signs or symptoms 
indicative of a schizophrenic process.  He was not 
delusional, or hallucinating.  He described irritability; 
impulsive reactions; and, aggressiveness.  He was unwilling 
to seek help until 1988 when he felt he could not handle it 
anymore.  He avoids situations that made him tense, and has 
very strong religious ideas.  His wife and daughter have been 
supportive.  Affect was adequate to the emotional content.  
Mood was of depression, severe anxiety and restlessness which 
increased during the interview.  There was apparently very 
strong guilt involved in the specific incident that he 
referred to, but will not speak of.  He was oriented x 3; 
intellectual functioning was average; memory preserved; 
judgment fair; and, insight superficial.  The diagnoses was 
PTSD with depression.  Psychosocial stressors were noted as 
being Vietnam combat experience.  His level of functioning 
was considered poor.  

The examiners noted that they were unable to specify the 
specific event that seemed to affect the veteran so much in 
relation to Vietnam.  The anxiety and degree of distress 
observed was compatible with the diagnostic criteria in DSM-
IIIR for the diagnosis of PTSD.  Any further attempt could 
have further decompensated the veteran.

In a VA examination in November 1995, the examiner noted that 
the veteran was unable to work since returning from service 
in 1970.  He was being followed at the VA PCT Program. He has 
had several hospitalizations including 1978 for 
schizophrenia; and 1993 and 1994 with diagnoses of PTSD.  He 
reported irritability, fear of noises; and he does not 
socialize.  He was married with two children.  The examiners 
noted he was clean, and dressed casually.  He was quite 
anxious; restless; apprehensive; and suspicious.  
Nevertheless, he was cooperative.  When the topic of Vietnam 
came up he became extremely anxious and projected a sad 
tendency and guilt feelings.  He was oriented and memories 
were grossly preserved.  Concentration was diminished and 
provoked more anxiety.  He seemed to tolerate little.  There 
were no overt depressive signs, or suicidal ruminations 
found. Judgment was preserved.  The diagnosis was PTSD, with 
stressor listed as his Vietnam experience.  A GAF of 51 to 60 
was assigned.

A hearing was held in April 1998 at the RO.  The veteran 
testified, in essence, that he was being treated through the 
VA for PTSD.  He was in a field artillery unit in Vietnam.  
His unit was in the middle of combat, and he was under enemy 
attack 2 or 3 times.  He did not report that any of his 
comrades were killed or wounded during the attacks.  However, 
on May 12, 1969 at 12:30 am, there was an accident involving 
a cannon.  A malfunction caused an explosion outside of the 
cannon, causing severe injury to the legs of the sergeant, 
corporal, and another aid.  They picked up the leg of a 
sergeant and placed it on a blanket with the men to be sent 
to the hospital.   Three people were wounded and evacuated.  
He later learned that they did not die.  He had been assigned 
to the cannon next to the one that exploded, and had just 
gone off duty at 12:00 am.  In addition to being a cannoneer, 
he also worked on a helicopter for 2 months transporting 
food, and supplies to the infantry and artillery at other 
fire bases.

The post service medical records reveal a long history of 
psychiatric treatment and hospitalizations extending back to 
1971.  There are several diagnoses of PTSD of record.  

As previously noted, the military personnel records confirm 
that the veteran served in the Republic of Vietnam as an 
artillery cannoneer.  His unit was B Btry, 6th BN, 33rd Arty.  
An official copy of the unit's operational report, received 
from NTIS, confirmed the veteran's stressor, that on May 12, 
1969, B Btry had a powder canister detonate with the breech 
of the artillery piece open, wounding four people.  The 
records confirm he was assigned to B Btry at that time. While 
the records do not show that the veteran was engaged in 
combat, as such, and it is impossible to verify from the 
record if he was present during this incident, the evidence 
of record regarding his claimed stressor is conclusive as to 
its actual occurrence, and no further development for 
corroborative evidence is required. 

The medical evidence of record shows that the veteran clearly 
meets the criteria for a diagnosis of PTSD.  The treatment 
records and two VA PTSD examinations reflect a diagnosis of 
PTSD and conclude that this PTSD is related to events that 
occurred in combat.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2000).

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the stressor averred by the veteran did occur and is 
considered "verified."  Whether or not the veteran witnessed 
certain events does not seem to be as important as the fact 
that he was severely effected by the events which took place 
around him during his active service in a combat zone.  The 
events of record upon which the diagnosis was made are 
sufficient to consider the diagnosis of PTSD.  Therefore, the 
Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 


